Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 21, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  144497                                                                                              Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  LABELLE LIMITED PARTNERSHIP,                                                                            Brian K. Zahra,
            Plaintiff-Appellant,                                                                                     Justices


  v                                                                SC: 144497
                                                                   COA: 303698
                                                                   Court of Claims:
  CENTRAL MICHIGAN UNIVERSITY                                      09-000051-MK
  BOARD OF TRUSTEES,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 4, 2011
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should now be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 21, 2012                        _________________________________________
           d0514                                                              Clerk